DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 17-23 and 32-44 in the reply filed on 06/24/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 17-23 and 32-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., Flexural responses of hybrid steel-polyethylene fiber reinforced cement composites containing high volume fly ash, Construction and Building Materials 21 (2007) pages 1088-1097 (hereinafter “Ahmed”) in view of CN 101 323 507 A (hereinafter “’507”) in further view of Marcincin et al., “Fiber-Forming Blend Polypropylene-Polyvinyl Alcohol Polymers For Advanced Technologies,” Wily & Sons, vol. 12, no. 8, 01 AUG 2001, pages 461-465 (hereinafter “Marcincin”). Ahmed teaches a composite and method for preparing a composite admixing fly ash, fumed silica with polyethylene and steel fibers. See Ahmed, page 1089 & Tables 1-3. Ahmed teaches polyethylene and steel are already in fiber-form making a direct teaching of extrusion unnecessary. See Ahmed, id. Ahmed further teaches the use of polyvinyl alcohol fibers along with fly ash, fumed silica (pozzolanic material) and steel fibers. See Ahmed, Figs. 1-16. ‘507 teaches a polymer composition melt spun into fibers comprising 85 – 99 % of an olefin polymer and 0.1 to 10% of a bonding agent comprising silica fume (pozzolanic material; aggregate). See ‘507, page 7, sec. 2. Marcincin teaches a polymer composition further comprising 70:30 ratio of polypropylene:polyvinyl alcohol melt spun into fiber. The present invention differs from Ahmed in that the method requires admixing PVA, pozzolanic material and olefin polymer. It is obvious to one of ordinary skill that adding fume silica is known in ‘507 and blending multiple polymers is known in Marcincin. In view of ‘507 and Marcincin, one having an ordinary skill in the art would be motivated to modify Ahmed by using an admixture of PVA, pozzolanic material and olefin polymer.  Such modification would be obvious because one would have expected that the use of compositions as taught by Ahmed would be similarly useful and applicable to the fibers taught in ‘507 and Marcincin.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 15-18 and 21 of U.S. Patent No. 10,947,156. Although the claims at issue are not identical, they are not patentably distinct from each other because method of forming a polymer fiber is also taught in the specification along with the application claims because the current application is a continuation of U.S. Patent No. 10,947,156.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh